Citation Nr: 0737375	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  98-05 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a disability rating higher than 10 percent for 
a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to July 
1961.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St Petersburg, Florida.  Jurisdiction over the claims folder 
was transferred to the RO in Boston, Massachusetts in January 
1998.  

The Board notes that this appeal was denied by the Board in a 
decision dated in January 2007.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an Order dated in September 2007, the 
Court granted a joint motion of the parties and remanded this 
matter to the Board for action consistent with the joint 
motion.


REMAND

In the joint motion, the parties to this appeal agreed that 
several matters pertaining to the veteran's left knee 
disability needed to be addressed in greater detail.  These 
matters include whether separate compensable disability 
ratings are warranted for meniscal damage, scarring, 
limitation of flexion and limitation of extension, whether 
the criteria for a compensable rating under Diagnostic Code 
5258 are met, and whether a higher rating is warranted on an 
extra-schedular basis.  

The Board finds that the medical evidence of record does not 
adequately address the matters raised by the parties in the 
joint motion.  Additional evidentiary development is 
therefore necessary.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
his left knee disability during the period 
of this claim or the identifying 
information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his service-
connected left knee disability.  The 
claims folder must be made available to 
and reviewed by the examiner.

All indicated studies, including range of 
motion studies in degrees, should be 
performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any pain.  

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the knee.  
The examiner should also determine if the 
knee locks and if so the frequency of the 
locking and whether there is effusion into 
the joint.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess fatigability, 
or incoordination in terms of the degree 
of additional range of motion loss.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
veteran describes flare-ups), and, to the 
extent possible, provide an assessment of 
the functional impairment on repeated use 
or during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use or 
during flare-ups in terms of the degree of 
additional range of motion loss.  

Any scaring of the left knee should be 
identified and all associated 
symptomatology and manifestations of such 
scarring should be described.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected left knee disability on 
the veteran's ability to work.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim, to 
include consideration of extra-schedular 
referral.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for response.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

